Case 1:19-cr-00552-GHW Document 52 Filed 12/02/20

PAUL B. BRICKFIELD=t
pbrickfield@brickdonlaw.com

JOSEPH R. DONAHUE*
Monshue@brickdonlaw.com

 

of counsel _—_———
NANCY J. SCAPPATICCI eT ES
nacappaticci@brickdonlaw.com 70 GRAND AVENUE
SANDRA COIRA RIVER EDGE, NEW JERSEY 07661
scoira@brickdonlaw.com TELEPHONE (201) 488-7707
FACSIMILE (201) 488-9559
*CERTIFIED CRIMINAL TRIAL LAWYER » NEW JERSEY bei F
t MEMBER OF NEW YORK BAR J www. brickdonlaw.com
December 2, 2020

Via ECF Only
Honorable Gregory H. Woods, U.S.D.J.

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

 

Page 1 of 1

NEW YORK OFFICE
PAUL 8. BRICKFIELD BC.
219 WESTCHESTER AVENUE
SUITE 200
PORT CHESTER, N.Y. 10573
(914) 935-9705

I represent Edward Shin in the above-referenced matter. Please accept this
letter in furtherance of our jetter motion dated December 2, 2020 (Document No.:
51) requesting an extension of the pretrial deadlines and the trial date.

The original due date for the pretrial materials was November 12, 2020.
The due date was adjourned by the Court to December 8, 2020 based on a joint

request by the parties.
Respectfully submitted,
/s/ Paul B. Brickfield
Paul B. Brickfield

cc: Robert Basil, Esq. (via ECF only)

Assistant U.S. Attorney Anden Chow (via ECF only)
Assistant U.S. Attorney Tara LaMorte (via ECF only)
